933 F.2d 1019
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Penny SNOW and William R. Hardman, Plaintiffs-Appellants,andDavid Inscore and Henry Zoetmuller, Plaintiffs,v.UNITED STATES of America, Defendant-Appellee.Dennis SIMONS, Pat Pederson, and the State of UtahDepartment of Health, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee,andSacol, Inc., Stanley Aviation Corporation, UniversalPropulsion Company and Talley, Defendants.
No. 90-4073.
United States Court of Appeals, Tenth Circuit.
May 20, 1991.

Before TACHA and SETH, Circuit Judges, and BRATTON, District Judge.*
ORDER AND JUDGMENT**
TACHA, Circuit Judge.


1
Plaintiffs' negligence claims against the government arose when one of their number placed in their campfire a live 40mm helicopter-launched anti-personnel grenade that one of them found while they were camping on government land.  The district court granted the government summary judgment based on the superseding intervention of the party who placed the grenade in the fire.  We AFFIRM for substantially the reasons given by the district court.



*
 The Honorable Howard C. Bratton, Senior United States District Judge for the District of New Mexico, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3